Derrick Anthony Walker v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-014-CR

     DERRICK ANTHONY WALKER,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 2001-533-C
                                                                                                                

CONCURRING OPINION
                                                                                                                

      For the reasons stated in my concurring opinion in Luera v. State, I cannot join that portion
of the order which suggests that Walker can substantially comply with Rule 25.2(b)(3).  See Luera
v. State, No. 10-00-310-CR, 2001 Tex. App. LEXIS 8565, at *20-28 (Tex. App.—Waco Dec. 28,
2001, pet. filed) (Gray, J. concurring).

                                                                   TOM GRAY
                                                                   Justice

Concurring opinion delivered and filed February 27, 2002
Publish